              Case 1:20-cr-00162-DAD-BAM Document 20 Filed 11/25/20 Page 1 of 1


1

2

3

4

5

6

7

8                                 IN THE UNITED STATES DISTRICT COURT
9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00162-DAD-BAM
12                                 Plaintiff,
                                                          ORDER UNSEALING INDICTMENT
13                           v.
14   MORGAN WENCY VENTURA SANCHEZ,
     JENIFFER FIGUEROA ARREOLA
15
                                    Defendants.
16
              The United States having applied to seal the indictment and arrest warrant in the above-captioned
17
     proceedings and having applied for the indictment and warrant to remain under seal in order to prevent
18
     the destruction of evidence and flight of the target of the investigation, and the arrest warrant now
19
     having been executed and the need for sealing has ceased;
20
              IT IS ORDERED that the indictment and arrest warrant filed in the above-entitled matter shall be
21
     unsealed.
22

23
     IT IS SO ORDERED.
24

25   Dated:      November 25, 2020                                /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
26

27

28

      Order Unsealing Indictment and Arrest               1
      Warrant
30
